Citation Nr: 1018067	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  05-18 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a sleep disorder, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from June to December 1993, 
from October 2001 to October 2002, and from January 2003 to 
April 2004.  

In December 2008, the Board of Veterans' Appeals (Board) 
granted service connection for a right knee disorder and 
remanded the issue listed on the title page to the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi for additional development.  A March 2009 rating 
decision granted service connection for chronic fatigue 
syndrome, granted an increased evaluation of 50 percent for 
service-connected migraine headaches, granted a total 
disability rating based on individual unemployability, and 
denied an evaluation in excess of 30 percent for service-
connected major depressive disorder (hereinafter depression).  
A July 2009 supplemental statement of the case continued to 
deny the issue on appeal.   

For reasons discussed hereinbelow, the issue of entitlement 
to service connection for a sleep disorder, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317, is 
again REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  


REMAND

This case was remanded by the Board in December 2008 for 
additional development, including a VA examination, with 
nexus opinion, of the Veteran's sleep disorder, to include 
whether the Veteran had a sleep disorder that was causally 
related to service or to service-connected depression.  A VA 
evaluation was conducted in March 2009 and the examiner 
provided an opinion on whether the Veteran had a current 
sleep disorder due to service.  However, the examiner did not 
provide an opinion on the relationship between the Veteran's 
sleep disorder and his service-connected depression, but 
rather referred, without discussing, to the "separate 
psychiatric opinion."  While this March 2009 statement by 
the VA examiner appears to be referring to a VA psychiatric 
evaluation that had been conducted in December 2008, the 
Board notes that the examiner in December 2008 did not have 
access to the Veteran's claims files and did not provide a 
clear opinion on whether there was a causal connection 
between the Veteran's sleep apnea and his service-connected 
depression.  The psychiatric examiner found the Veteran's 
depression and sleep apnea to be comorbid and said that the 
effects of sleep apnea and major depression could not be 
separated; however, "comorbid" does not mean that the 
disabilities are causally related, and the examiner did not 
specifically discuss whether the Veteran's sleep apnea was 
caused or aggravated by his service-connected depression.

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2009).  In addition, service connection 
may be granted on a secondary basis where it is demonstrated 
that a service-connected disorder has aggravated a 
nonservice-connected disability.  In such a case the Veteran 
may be compensated only for the degree of additional 
disability over and above the degree of disability existing 
prior to the aggravation.  38 C.F.R. 
§ 3.310(b) (2009); Allen v. Brown, 7 Vet. App. 439 (1995).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).  Because 
there is no clear opinion on whether the Veteran's sleep 
apnea is causally related to his service-connected 
depression, the Board does not find adequate compliance with 
the terms of the Board's December 2008 remand of the issue of 
entitlement to service connection for a sleep disorder.  Id.  

Based on the above, this case is again REMANDED for the 
following actions:

1.  The AMC/RO must request that the 
Veteran provide the names, addresses, and 
dates of treatment of any health care 
providers, both VA and non-VA, who have 
treated him for a sleep disorder since 
March 2009, the date of the most recent 
evidence on file.  After securing any 
necessary authorization, the AMC/RO must 
attempt to obtain copies of any pertinent 
treatment records identified by the 
Veteran that have not been previously 
secured.  If VA is unsuccessful in 
obtaining any medical records identified 
by the Veteran, it must inform the 
Veteran of this and provide him an 
opportunity to submit copies of the 
outstanding medical records.  

2.  After the above, the AMC/RO will 
arrange for review of the Veteran's 
claims files by the VA examiner who 
evaluated the Veteran's psychiatric 
condition in December 2008 in order to 
provide clarification on whether the 
Veteran's sleep apnea is causally 
related to his service-connected 
depression.  The following 
considerations will govern the review 
and opinion:

a. After reviewing the claims files, 
the reviewer must provide an opinion 
on whether the Veteran's sleep apnea 
is at least as likely as not (50 
percent or greater probability) 
either caused or worsened by his 
service-connected depression.  

b. In all conclusions, the reviewer 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record.  The report prepared must be 
typed.

c. If the reviewer is unable to 
render an opinion without resort 
to speculation, this should be 
noted and explained.

d. If the reviewer responds to the 
above inquiry that he or she cannot 
so opine without resort to 
speculation, the AMC/RO will attempt 
to clarify whether there is evidence 
that needs to be obtained in order 
to render the opinion non-
speculative and to obtain such 
evidence.

3.  If the VA examiner referred to 
above is unavailable, the AMC/RO will 
obtain the above opinion from another 
appropriate health care provider after 
review of the claims files.

4.  After the above has been completed, 
the AMC/RO should review the claims 
file and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

5.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and readjudicate the Veteran's claim for 
service connection for a sleep disorder 
on a secondary basis.  If the benefit 
sought on appeal remains denied, he and 
his representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


